DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 21 January 2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the delivery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “a second knitted wire filter” in line 1.  However, no first filter has been recited, so it is unclear if this claim is intending to implicitly recite a first filter (such that two filters are part of the device).
Claim 8 recites the limitation "the portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 also recites the limitation "the oven tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 previously recites “one or more oven tubes.”
Claim 10 recites the limitation "the end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 also recites the limitation "the oven tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 previously recites “one or more oven tubes.”
Claim 12 recites the limitation "the first temperature sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the second temperature sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the path of air" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-14 are rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Barron et al. (U.S. Pub. No. 2014/0041655 A1; hereinafter known as “Barron”), in view of White (U.S. Pub. No. 2015/0101606 A1).
Regarding claim 1, Barron discloses a dual conduction-convection heating oven for use with a portable electronic heating device for the delivery of vaporized consumables within a flower stick (Abstract; [0066]), the oven comprising: a heating coil 403 that produces heat by electrical current ([0048]-[0050]; [0064]; [0067]) and one or more oven tubes 401/402/409 adapted to absorb heat produced by the coil ([0064]-[0066]).  Barron fails to disclose one or more knitted wire filters adapted to absorb heat produced by the coil.  White discloses a similar device for delivery of vaporized consumables (Abstract) comprising one or more knitted wire filters 44/45 adapted to absorb heat produced by a coil in order to absorb and transfer heat while maximizing conduction and convection ([0041]-[0044]; [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 2, the combination of Barron and White discloses the invention as claimed, see rejection supra, and Barron further discloses that at least one oven tube is configured to heat-exchange with a flower stick by means of conduction ([0065]-[0066]).
Regarding claim 3, the combination of Barron and White discloses the invention as claimed, see rejection supra, and White further discloses that the one or more knitted wire filters are configured to heat-exchange with air flowing through the filters ([0044]).
Regarding claim 4, the combination of Barron and White discloses the invention as claimed, see rejection supra, and White further discloses that a first knitted wire filter comprises woven wires of aluminum, brass, or copper ([0044]; such twilled weave wire cloth may comprise brass wire, as evidenced by https://www.generalmesh.com/wiremesh/dutch-woven-wire-cloth.html and https://www.wovenwirecloth.org/wovenwire/dutch-weave-woven-wire-cloth.html, backdated to at least 2011 and 2016, respectively, via https://web.archive.org/web/20110609053141/https://www.generalmesh.com/wiremesh/dutch-woven-wire-cloth.html and https://web.archive.org/web/20160518040529/https://www.wovenwirecloth.org/wovenwire/dutch-weave-woven-wire-cloth.html; further, Barron teaches that brass is particularly suited for herbal remedies in paragraph 0065).
Regarding claim 5, the combination of Barron and White discloses the invention as claimed, see rejection supra, and White further discloses that a second knitted wire 
Regarding claim 6, the combination of Barron and White discloses the invention as claimed, see rejection supra, and White further discloses that the one or more knitted wire filters are compressed into a cylindrical shape ([0041]; [0056]).
Regarding claim 8, the combination of Barron and White discloses the invention as claimed, see rejection supra, and further discloses that the one or more knitted wire filters are adapted to heat-exchange with air flowing through the filters to a higher temperature than the temperature of the portion of the oven tube in contact with a flower stick (Barron: [0065]; White: [0044]; e.g., the materials for the filters evidenced by the above websites can be maintained at a higher temperature than the materials of the oven tube).
Regarding claim 10, the combination of Barron and White discloses the invention as claimed, see rejection supra, and Barron further discloses an oven top gasket 501 .

Claims 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barron and White as applied to claim 1 above, and further in view of Davis (U.S. Pub. No. 2018/0154103 A1).
Regarding claim 7, the combination of Barron and White discloses the invention as claimed, see rejection supra, but fails to disclose that the one or more knitted wire filters are configured with a notch or indentation adapted to fit one or more sensors and signal wires.  However, as detailed supra, White does disclose that such filters may be heat sinks.  Davis discloses a similar device for delivery of vaporized consumables (Abstract) comprising a heat sink configured with a notch or indentation adapted to fit one or more sensors and signal wires in order to monitor the temperature of the heat sink ([0072]; [0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barron and White with a notch or indentation adapted to fit one or more sensors and signal wires as part of the one or more knitted wire filters, as taught by Davis, in order to monitor the temperature of the one or more knitted wire filters.
Regarding claim 9, the combination of Barron and White discloses the invention as claimed, see rejection supra, but fails to disclose one or more stick switches triggered by the insertion of the flower stick into the heating oven or removal of the flower stick from the heating oven.  Davis discloses a similar device for delivery of vaporized consumables (Abstract) comprising one or more stick switches triggered by 
Regarding claim 11, the combination of Barron and White discloses the invention as claimed, see rejection supra, but fails to disclose one or more temperature sensors.  However, as detailed supra, White does disclose that the one or more knitted wire filters may be heat sinks.  Davis discloses a similar device for delivery of vaporized consumables (Abstract) comprising one or more temperature sensors in order to monitor the temperature of the heat sink ([0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Barron and White with one or more temperature sensors, as taught by Davis, in order to monitor the temperature of the one or more knitted wire filters.
Regarding claim 12, the combination of Barron, White, and Davis discloses the invention as claimed, see rejection supra, and Davis further discloses that a first temperature sensor is positioned within a knitted wire filter ([0121]).
Regarding claim 13, the combination of Barron, White, and Davis discloses the invention as claimed, see rejection supra, and Davis further discloses that a second temperature sensor is positioned between two knitted wire filters ([0121]; e.g., White teaches multiple knitted wire filters and as the sensor is within one of the filters, it is at least partially positioned between the two filters).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such an oven with a stick guide, air tube(s), and base assembly, wherein air flow traverses each of these components through preformed channels before entering a heating coil, in combination with the previously recited oven tube(s) and knitted wire filter(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THADDEUS B COX/Primary Examiner, Art Unit 3791